People v Dwight (2020 NY Slip Op 01286)





People v Dwight


2020 NY Slip Op 01286


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Friedman, J.P., Richter, Webber, Singh, JJ.


11106 985/17

[*1] The People of the State of New York, Respondent,
vChristopher Dwight, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment, Supreme Court, New York County (Diane Kiesel, J. at motion; Curtis J. Farber, J. at plea and sentencing), rendered November 5, 2018, convicting defendant of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
After an evidentiary hearing, the motion court properly denied defendant's motion to dismiss the indictment on the ground of prearrest delay (see generally People v Singer, 44 NY2d 241 [1978]; People v Taranovich, 37 NY2d 442, 445 [1975]). The People established that the nearly five-year delay was "not due to bad faith" (People v Nazario, 85 AD3d 577, 577 [1st Dept 2011], lv denied 17 NY3d 904 [2011]), but was caused by an initial failure to match a palmprint recovered from the scene to defendant's print in a database, and the absence of other means of identifying any suspect in this burglary (see e.g. People v Velez, 22 NY3d 970 [2013]; People v Ortiz, 49 AD3d 279 [1st Dept 2008], lv denied 10 NY3d 868 [2008]). Defendant was promptly arrested after a later analysis resulted in a match. In addition, the underlying charge was serious, and defendant was not unduly prejudiced by the delay.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK